Citation Nr: 0804267	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946.  The appellant is the widow of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant  testified at a Board hearing at the RO 
in September 2007.  


FINDINGS OF FACT

1.  The May 2003 Board decision which denied service 
connection for the cause of the veteran's death is final.  

2.  Some of the evidence received subsequent to the May 2003 
Board decision which denied service connection for the cause 
of the veteran's death is not duplicative or cumulative in 
nature and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's death in October 1995 was due to diffuse 
large cell lymphoma.

4.  At the time of the veteran's death, service connection 
was in effect for the residuals of multiple shell fragment 
wounds involving the face, both arms, a laceration of the 
liver, retained subconjunctival foreign bodies of the left 
eye, blindness of the right eye, otitis media of the left ear 
with tinnitus, and defective hearing of the right ear; the 
combined rating for these disabilities was 80 percent from 
January 1947.

5.  The disabilities for which service connection was in 
effect during the veteran's lifetime did not cause or worsen 
his fatal lymphoma, nor did they otherwise play a material 
causal role in the veteran's death.

6.  The veteran did not participate in a radiation risk 
activity during his World War II military service.

7.  The veteran's fatal lymphoma was not present during 
service or for many years afterward, and was not 
etiologically related to his military service, including 
exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The May 2003 Board decision which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104(b) (West 2002).

2.  Some of the evidence received since the May 2003 Board 
decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2007).

3.  A service-connected disability neither caused nor 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2005, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim of entitlement to service connection for 
the cause of the veteran's death including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The June 2005 letter specifically advised the 
appellant to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate her claim, but she was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the benefit sought on appeal.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, any 
questions as to the effective date to be assigned are 
rendered moot.  Accordingly, the Board finds that VA met its 
duty to notify the appellant of her rights and 
responsibilities under the VCAA.

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the appellant was 
notified in the June 2005 letter of the evidence and 
information necessary to reopen the claim and to establish 
entitlement to the underlying claim for the benefit sought.

In this case, the RO's decision came subsequent to 
notification of the appellant's rights under the VCAA.  The 
VCAA notice is timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and 
content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and obtaining medical opinions as to the etiology of the 
lymphoma, and by affording her the opportunity to give 
testimony before the Board in September 2007.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
claims file, and the appellant does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA.  


Analysis

The veteran had active service during World War II, and he 
sustained multiple shell fragment wounds in February 1945 
while serving in Germany.  Following his separation from 
service in February 1946, service connection was subsequently 
established for the residuals of multiple shell fragment 
wounds involving the face, both arms, a laceration of the 
liver, retained subconjunctival foreign bodies of the left 
eye, blindness of the right eye, otitis media of the left ear 
with tinnitus, and defective hearing of the right ear, rated 
100 percent disabling from February 1946; and 80 percent 
disabling, in combination, from January 1947.

The veteran died at home in October 1995 at the age of 74.  
According to the official Certificate of Death, the cause of 
death was diffuse large cell lymphoma, and no contributory 
cause of death was listed.  The fatal lymphoma (which 
initially was located in the pancreas) was first diagnosed at 
a VA facility in March and April 1995; there is no earlier 
medical evidence of this disability.  Abdominal X-ray studies 
and magnetic resonance imaging (MRI) studies at this time 
indicated that there were shrapnel fragments or metallic 
densities seen in the veteran's right upper quadrant at a 
location consistent with his liver; no such findings were 
reported concerning his pancreas.  At his request, the 
veteran was discharged to his home from the VA hospital in 
May 1995 in a poor nutritional condition, because of which he 
was not a candidate for a second cycle of chemotherapy.  He 
remained at home, and was followed on an outpatient basis, 
until he died.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in October 
1995.  In December 1995, the RO denied the claim and the 
appellant appealed the decision to the Board.  In May 2003, 
the Board determined that service connection was not 
warranted for the cause of the veteran's death.  The Board 
found that the veteran's service-connected disabilities did 
not cause or worsen his fatal lymphoma nor did they otherwise 
play a material causal role in the veteran's death.  The 
Board also found that the veteran did not participate in a 
radiation risk activity during his military service and that 
the fatal lymphoma was not present during service or for many 
years afterward, nor was it etiologically related to his 
active duty service including exposure to ionizing radiation.  
The appellant submitted a motion for reconsideration of the 
Board's May 2003 decision.  In July 2003, the Board denied 
the appellant's motion for reconsideration.  The appellant 
did not appeal the Board's May 2003 decision which denied 
service connection for the cause of the veteran's death.  
Consequently, the May 2003 Board decision is final based on 
the evidence of record at that time.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1105.

In May 2004, the appellant, via her representative, submitted 
another claim of entitlement to service connection for the 
cause of the veteran's death.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the Board are final.  38 U.S.C.A. § 7104(b).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the appellant filed her claim 
seeking to reopen in May 2004, the Board has applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which was of record at the time of the May 2003 
Board decision which denied service connection for the cause 
of the veteran's death includes service medical records, VA 
medical records, VA examination reports and a dosimetry 
estimate.  The claim was denied as there was no competent 
evidence of record which linked the cause of the veteran's 
death to his active duty service or to any of his service-
connected disabilities.  

Subsequent to the May 2003 decision, additional evidence has 
been received, the most significant of which, for purposes of 
reopening the claim, is a letter from a private 
toxicologist/pharmacologist.  

In December 2006, T.T.M., Ph.D., described his background in 
toxicology.  He reported that he had reviewed the facts 
surrounding the veteran's military service including his 
injuries during the Battle of the Bulge, his subsequent 
treatment and the delayed development of large cell lymphoma 
of the pancreas and his death in 1995.  He wrote that he had 
performed a literature review also.  He noted that the 
veteran was reportedly struck by shrapnel from an armor 
piercing 88 mm shell.  The author referenced attached 
publications which document that embedded weapons grade 
tungsten alloy shrapnel induces cancer of various types in 
experimental animals.  The author observed that heavy metal 
tungsten alloy particles are used in armor-piercing 
munitions.  The author further reported that he had conducted 
research and determined that the Germans had an anti-tank 
munition in use at the time of the Battle of the Bulge which 
utilized a tungsten core.  It was noted that studies 
documented the presence of shrapnel in the right upper 
quadrant consistent with the liver and that the liver and 
pancreas were in close proximity.  Tungsten is noted to leach 
out of sequestration sites and travel to other parts of the 
body.  No one measured the veteran's tungsten serum level.  
It was the author's opinion that it is more likely than not 
that the veteran's lymphoma was caused or aggravated by the 
embedded shrapnel from military service.  

The Board finds the December 2006 letter from the private 
toxicologist constitutes new and material evidence.  The 
letter is new as it was not of record at the time of the May 
2003 Board decision.  The letter is material as it provides 
evidence of a link between the cause of the veteran's death 
and his service-connected disabilities, the lack of which was 
one of the reasons the Board denied the claim in May 2003.  

As new and material evidence has been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death has been reopened.  The Board will now 
adjudicate the claim of entitlement to service connection for 
the cause of the veteran's death on a de novo basis.  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The appellant has advanced etiological theories as to the 
cause of the veteran's death.  One theory is that the fatal 
cancer was linked to repeated X-rays the veteran underwent 
during treatment for his wounds.  The other theory is that 
the shrapnel embedded in his body contained tungsten which 
caused the lymphoma.  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994)).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii).

The veteran had active duty that included the period between 
1939 and 1945, however, he is not shown to have qualifying 
service as discussed at 38 C.F.R. § 3.309(d)(3)(ii).  The 
appellant has not argued that the veteran had this qualifying 
service.  The veteran did not participate in a radiation risk 
activity as defined at 38 C.F.R. § 3.309(d)(3)(ii); 
consequently, he does not qualify for the legal presumption 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
However, the fatal lymphoma is a radiogenic disease listed at 
38 C.F.R. § 3.311, and the evidentiary development described 
by that regulation has been accomplished.

In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit determined 
that service connection can be pursued under the general VA 
compensation entitlement system.  Id. at 1043; see also 
Rucker, 10 Vet. App. at 71.

There is no competent evidence of record which provides 
sufficient nexus evidence between the cause of the veteran's 
death and his exposure to X-rays while on active duty.  The 
appellant argued that the veteran was exposed to 36 sets of 
X-rays while hospitalized for his wounds and has opined that 
this exposure to radiation in service could have been the 
cause of the malignant lymphoma.  However, the appellant's 
personal belief, unsupported by medical evidence, cannot form 
a factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Her 
opinion as to the etiology of the lymphoma is without 
probative value.

In an attempt to support the appellant's claim, VA obtained 
estimates of the veteran's radiation exposure which would 
have resulted from the X-ray technology in use during the 
time period when the veteran was treated.  

In May 2000, it was estimated by the VA Director of the 
National Health and Physics Program that the veteran had been 
exposed to a dose of ionizing radiation of 15 rads to the 
abdomen/whole body associated with the X-ray examinations 
conducted in service.  This estimate was based upon 
conservative assumptions.  No other dosage estimate is of 
record.  In that same month, after reviewing the relevant 
medical literature, VA's Chief Public Health and 
Environmental Hazards Officer concluded that, based upon the 
dosage estimate of 15 rads in service, it was unlikely that 
the veteran's lymphoma could be attributed to his exposure to 
ionizing radiation in service.

In March 2002, the claims file was reviewed by a VA medical 
expert.  This individual reported that the medical evidence 
indicated the presence of retained foreign bodies in the area 
of the liver only, not in the pancreas as contended by the 
appellant; that following his wartime injuries the veteran 
generally received conventional X-rays principally of the 
extremities; that his wounds were sutured at the time of 
injury, and there were no significant reports of problems 
regarding the abdominal wounds; that there was nothing in the 
medical records to suggest that the veteran received any 
inappropriate dosing of X-rays, the majority of which were 
confined to his extremities; and that abdominal surgery in 
1995 identified large cell lymphoma of the pancreas which was 
the principal cause of death.

It was the stated opinion of this medical expert that there 
was nothing in the evidentiary record which would suggest 
that the veteran's large cell lymphoma was either caused or 
worsened by any of his service-connected injuries, or that 
any of the service-connected injuries hastened his death.  It 
was noted that the service-connected shell fragment wound 
residuals consisted largely of extremity injuries, and that 
the medical records disclosed no evidence of significant 
symptomatology from the liver laceration which might have 
contributed to the veteran's death.  This VA medical expert 
added that he could find no evidence in the record to support 
the claim that the veteran's exposure to X-rays in service 
either contributed to or hastened his death from lymphoma.

In January 2003, the Director of the VA Compensation and 
Pension Service reviewed the entire record in accordance with 
38 C.F.R. § 3.311 and concluded that there was no reasonable 
possibility presented by the evidence that the veteran's 
lymphoma resulted from radiation exposure in service.

In the December 2006, the private toxicologist noted that VA 
experts calculated a 6-8% likelihood that the radiation 
exposure the underwent during active duty was a contributing 
factor to his fatal lymphoma.  The author agreed with VA's 
findings further noting that X-ray machines from the 1940's 
did not produce amounts of X-rays which were expected to 
cause radiation poisoning.  He also noted that most of the X-
rays would have been directed to the peripheral areas of the 
body which would have limited the dose to the abdomen.  The 
toxicologist found that while radiation may have played an 
adjuvant or even synergistic role in combination with 
shrapnel, it was not the central cause of the lymphoma.  His 
wording in the opinion does not indicate that the exposure to 
X-rays contributed substantially or materially to the cause 
of the veteran's death.  

The Board finds that there is no competent evidence of record 
which links the cause of the veteran's death to exposure to 
radiation including radiation from repeated X-rays.  Service 
connection for the cause of the veteran's death as a result 
of exposure to radiation is not warranted.  

As noted above, T.T.M, Ph.D., a private toxicologist and 
pharmacologist wrote a letter in December 2006 which links 
the cause of the veteran's death to the embedded shrapnel the 
veteran received during World War II.  He opined that the 
shrapnel which struck the veteran contained tungsten and that 
this is a known carcinogen in laboratory animals.  The 
opinion was supported by treatises and internet research.  

The crux of Dr. T.T.M.'s opinion is that the shrapnel which 
was embedded in the veteran contained tungsten from an armor 
piercing round.  The Board notes that, other than Dr. 
T.T.M.'s opinion and that of the appellant, there is no 
evidence of record which indicates that the actual shrapnel 
which struck the veteran contained tungsten.  The research 
conducted by Dr. T.T.M. indicates that, at the point in time 
when the veteran was wounded, tungsten was in scarce supply 
for the German Army.  This weighs against any finding that it 
was as likely as not that the veteran was struck by shrapnel 
containing tungsten.  The veteran served in the infantry.  It 
is unlikely that a special anti-tank shell which was in 
limited use would be fired against infantry targets, 
particularly when high explosive rounds would be more 
effective.  This also weighs against finding that it was as 
likely as not that the veteran was struck by a shrapnel 
containing tungsten.  One of the sources included by Dr. 
T.T.M. with his December 2006 letter is a partial excerpt of 
a web page which indicates that tungsten-cored rounds 
remained in use for certain caliber guns as they would have 
been ineffective without them.  However, it was specifically 
noted that the 8.8 centimeter (88 mm) Paks did not require 
the special rounds at all.  This tends to weigh against a 
finding that the shrapnel the veteran was struck with 
contained tungsten.  

The Board is aware that the benefit of the doubt is to be 
given to the appellant.  In the current case, the evidence of 
record indicates that, while anti-armor rounds containing 
tungsten were in use by the German military during World War 
II, it also indicates that, by the time the veteran was 
wounded, tungsten was scare and the particular gun that fired 
the round injuring the veteran, apparently did not require 
the use of tungsten to be effective.  Furthermore, it is 
unlikely that a scare anti-armor round would be fired at 
infantry and there is no indication in the claims file that 
the veteran's wound occurred in connection with a tank 
attack.  The Board finds that the preponderance of the 
evidence of record weighs against a finding that the veteran 
was struck by shrapnel which contained tungsten.  As a 
result, the Board finds that Dr. T.T.M.'s opinion is to be 
accorded no probative value.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993). 

The treatises submitted on behalf of the appellant do not 
provide competent evidence of a link between the veteran's 
active duty service and the cause of his death.  They are 
based on the assumption that the veteran was wounded by 
shrapnel which contained tungsten.  As noted above, the Board 
has determined that the preponderance of the probative 
evidence of record weighs against a finding that the shrapnel 
which struck the veteran contained tungsten.  

The Board finds that there is no competent evidence of record 
which links the cause of the veteran's death to his service-
connected injuries.  There is competent evidence of record 
which indicates that there is no such nexus.  As indicated 
above, VA health care professionals have provided competent 
evidence indicating that there is no nexus between the cause 
of the veteran's death and his service-connected disabilities 
or to any other incident of active duty service.  

The veteran died almost 50 years after his discharge from 
active service due to diffuse large cell lymphoma which was 
not present in service or for many years afterward.  No 
contributory causes of his death have been identified by 
competent medical evidence.  Likewise, his service-connected 
shell fragment wound residuals are not shown to have caused 
or contributed to the veteran's death, and competent medical 
evidence does not demonstrate that the fatal pancreatic 
lymphoma was caused by his exposure to radiation in service.  
Finally, the retained metallic fragments in the veteran's 
liver are also not shown to have caused his lymphoma or to 
otherwise have contributed to his death.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
cause of the veteran's death.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death has been reopened.  The claim is granted to 
that extent only.  

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


